DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 3/22/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to Group 2 non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8-14, and 16 are allowed.
Claims 1-6 and 8 are allowable because the prior art of record does not disclose or make obvious a system for controlling a printer comprising processor(s) and memory configured to “estimate characteristics of the ink and a surface of the substrate that determine the width of the line” in combination with a step to “adjust the duty cycle associated with the printer based on the set of parameters, the estimated characteristics of the ink and the surface of the substrate, and a model so that the measured width is closer to the desired width.”
Similarly, claims 9-14 and 16 are allowable because the prior art of record does not disclose or make obvious method for controlling a printer comprising the steps of “estimating characteristics of the ink and a surface of the substrate” and “adjusting the duty cycle associated with the printer based on the set of parameters, the estimated characteristics of the ink and the surface of the substrate, and a model so that the measured width is closer to the desired width.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kachi (US 2005/0219283 A1) discloses a system and method for controlling a printer in which the bleeding amount is minimized, wherein the line width is measured and compared to a target line width in calculating an amount of bleeding for a given combination of ink and paper.  Kachi then determines optimal printing parameters so as to minimize the amount of bleeding, and likely also more accurately form the desired line width.  However, Kachi does not disclose a step/process of estimating characteristics of the ink and a surface of the substrate, as required by the independent claims.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853